DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scaping rib (claim 11) and see paragraph [0011] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papi et al. US 2006/0283091 A1.
Regarding claims 1, 3-18 and 20, Papi et al. US 2006/0283091 A1 discloses a carrier assembly for use in a vehicle including a vehicle component as shown in Figures (especially Figure 4). and see paragraphs [0024], [0040] and [0041].
 The reference discloses plastic it is well known that the combination of plastic and reinforcement (fiber) can produce some of the strongest, most versatile materials for their weight ever developed by technology. It is well known to injection-mold plastics and fiber composite materials. The applicant did not invent fiber composite fibers and the injection-molding process. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papi et al. US 2006/0283091 A1 in view of Fuchs et al. US 2018/0370096 A1.
Regarding claim 2, Papi et al. US 2006/0283091 A1 discloses the carrier assembly of claim 1 but does not show wherein the fiber composite material is formed by an organo-sheet.
Fuchs et al. US 2018/0370096 A1 teaches organo-sheets are light-weight and stiff sheets of semi-finished product made of a plastic matrix, in which long fibers or continuous fibers are embedded, partially or completely impregnated. 



Regarding claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the carrier assembly of Papi et al. US 2006/0283091 A1, with the fiber composite material is formed by an organo-sheet, as taught by Fuchs et al. US 2018/0370096 A1, in order to provide light-weight and stiff sheets.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papi et al. US 2006/0283091 A1 in view of PCT reference WO 2013/172091 A1.
	Regarding claim 19, Papi et al. US 2006/0283091 A1 discloses the carrier assembly of claim 10 but does not shown further comprising a number of reinforcement ribs radially extending from the annular rib.
	PCT reference WO 2013/172091 A1 in the prior art document Patent Document 3 teaches an annular rib is formed at one point where four or more reinforcing ribs are concentrated, and an end of each reinforcing rib is connected to the annular rib.
Regarding claim 19, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the carrier assembly of Papi et al. US 2006/0283091 A1, with a number of reinforcement ribs radially extending from the annular rib, as taught by PCT reference WO 2013/172091 A1, in order to reinforce the annular rib in the carrier assembly. 


Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other carrier assemblies similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612